CONCURRENCE
PAGE, Justice
(concurring).
I join in the concurrence of Justice Paul Anderson. I write separately to raise one point. The court, in its opinion, relies on the fact that the ECFE program, unlike K-12 programs, does not “lead to any certification, graduation, or similar outcome” to conclude that the ECFE program falls within the meaning of “noncredit.” While it is clear from the record that “satisfac*146tion of certain academic requirements resulting] in uniform advancement (usually in one-year increments) and graduation” accurately describes what takes place in grades 1 through 12, it is not so clear with respect to kindergarten.
Thus, to the extent that the court relies on kindergarten to support its conclusion that the ECFE program is a noncredit program and to the extent that “satisfaction of certain academic requirements resulting] in uniform advancement” are not required for kindergarten, the court’s conclusion that the ECFE program is offered on a noncredit basis is troubling. Education Minnesota-Chisholm v. Independent Sch. Dist. No. 695, 649 N.W.2d 474, 479 (Minn.App.2002).